Title: General Orders, 5 August 1776
From: Washington, George
To: 



Head Quarters, New York, Augt 5th 1776.
Amboy.Bradford.


The General has nothing more at heart, than the Health of the Troops; and as the change of encampment has been found very salutary by such Regiments, as have shifted their ground, it is recommended to the several Brigadier Generals to have it more generally adopted; And the General once more calls upon the officers, and men, who are quartered in Houses, to have them kept clean and wholesome.
Brigadier General Scotts having informed the General, that some dissatisfaction had arisen in his Brigade, on account of the 1st Battalion who had received some assurances from the Committee of the Convention, of this State, that they should not be removed out of Town, unless the Army moved generally: The General at the same time being of opinion that from their knowledge of the City, they can be more serviceable than any other equal number of men who are strangers, orders that on Wednesday General Scott’s Brigade move into the City, and General Fellows with his Brigade, take their places: He also directs that no officers, or soldiers of General Fellows Brigade, take up their quarters, in the dwelling Houses, in or near their encampment except they are placed there by the Quarter Master General.
The General cannot dismiss this matter, without assuring the 1st Battalion of General Scotts Brigade, that he will have the grounds of their claim, particularly inquired into, of the Provincial Congress, of the State of New York; as well because they may rest assured that at the same time public faith is preserved with them, he expects, and will require, that they observe their engagement to the public.
The arrival of new troops requiring some Change in the arrangement, and particularly with respect to the Alarm Posts—

Major General Putnam, with the several Brigadiers, are desired to meet to morrow at ten O’Clock, at the City Hall, to consider thereof and make report to the General—The Adjutant General will attend at the same time.
